             Case 3:17-cv-05458-WHA Document 124 Filed 03/11/19 Page 1 of 2



 1                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF CALIFORNIA
 2                                       SAN FRANCISCO DIVISION
 3
 4     LONE STAR SILICON INNOVATIONS LLC,                   Case No. 3:17-cv-05458-WHA

 5             Plaintiff,
 6     v.
                                                            [PROPOSED] ORDER OF DISMISSAL
 7     MICRON TECHNOLOGY, INC, MICRON
 8     SEMICONDUCTOR PRODUCTS, INC., MICRON
       CONSUMER PRODUCTS GROUP, INC., AND
 9     MICRON MEMORY JAPAN, G.K., FKA MICRON
10     MEMORY JAPAN, INC.,

11             Defendants.
12
13          On this day, Plaintiff Lone Star Silicon Innovations, LLC (“Plaintiff”) and Defendants Micron

14 Technology, Inc, Micron Semiconductor Products, Inc., Micron Consumer Products Group, Inc., and
15 Micron Memory Japan, G.K., fka Micron Memory Japan, Inc. (“Defendants”) announced to the Court that
16
     they have reached a settlement of this litigation, including Plaintiff’s claims for relief against the Micron
17
     Defendants and the Micron Defendants’ claims, defenses, counterclaims, and Motion for Attorneys’ Fees
18
     asserted against Plaintiff in this case. Plaintiff and Defendants have therefore requested that the Court
19
20 dismiss Plaintiff’s claims for relief against Defendants with prejudice, dismiss Defendants’ Motion for
21 Attorneys’ Fees against Plaintiff with prejudice, and dismiss Defendants claims, defenses, or counterclaims
22 against Plaintiff without prejudice, and with all attorneys’ fees, costs of court and expenses borne by the
23 party incurring same. The Court, having considered this request, is of the opinion that their request for
24
     dismissal should be granted.
25
            IT IS THEREFORE ORDERED that Plaintiff’s claims for relief against Defendants are dismissed
26
     with prejudice, Defendants’ Motion for Attorneys’ Fees against Plaintiff is dismissed with prejudice, and
27
28

     [Proposed] Order of Dismissal
     Case No. 3:17-cv-05458-WHA                                                                                1
            Case 3:17-cv-05458-WHA Document 124 Filed 03/11/19 Page 2 of 2



1 Defendants’ claims, defenses, and/or counterclaims against Plaintiff are dismissed without prejudice. IT
2 IS FURTHER ORDERED that all attorneys’ fees, costs of court and expenses shall be borne by the party
3 incurring same.
4
5
     SO ORDERED.
6
7
8 Dated: _______________
         March 11, 2019.
9                                                     __________________________________
                                                      HON. WILLIAM ALSUP
10
                                                      UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [Proposed] Order of Dismissal
     Case No. 3:17-cv-05458-WHA                                                                         2
